DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The arguments and remarks filed on 01/05/2022 are persuasive. In regard to related art, Kline (USPN 9,320,465) teaches a system comprises a nano-chip for diagnosis or monitoring of a medical condition in a subject (Fig. 1) including a sensor (Col 1 lines 54-67; elements 110a and 110b, Fig.5), wherein the chip wirelessly communicates the data to a host system (Fig. 5 and Col 9 lines 26-52) and an external system reads data and optionally correlates data readings to nanochip location within the subject's body (Col 13 lines 1-17). Hyde et al. (USPGPUB 2017/0119278) teaches a lumen traveling device (elements 110/210/310, Figs. 1-3) comprises a microbot ([0016]); a physiological sensor ([0019]); a sensor for determine location of the lumen traveling device or the location of the EADCD in relation to the lumen traveling device ([0019]); a paddle or rudder and/or leg-like protrusions facilitate propelling the lumen traveling device (elements 340 and/0r 330, Figs. 3A-3B)   a wireless communication device (element 380, Figs. 3A-3B; [0070]) for communication to an externally alignable display and control device (element 350, Figs. 3A-3B). However, the prior art of record does not teach or suggest “a system which receives biological data, comprising: a nanobot configured to be disposed within a human body, said nanobot having at least one embedded biosensor, said biosensor which operates in real-time to continuously obtain data from within the human body; a transmitter/receiver disposed on said nanobot which transmits said data to an external .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791